 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDAroostook Federation of Farmers,Inc.'andTruck Drivers,Warehousemen and Helpers Union,Local#340, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL,2 Petitioner.Case No. 1-RC-4039.October 19, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before M. Alice Fountain andGeorge A. Sweeney, hearing officers.The hearing officers' rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.3Upon the entire record in this case, the Board finds :1.The Employer, a Maine coropration, is a nonprofit farmers' coop-erative association, engaged in the manufacture and sale of fertilizerand pesticides.The Employer maintains plants located at Caribou,Sherman Station, and Fort Kent, Maine, where it processes raw mate-rials into finished products and stores and sells them, principally toits own members, who are local potato growers.The Employer's first contention is that its employees are agriculturallaborers. within the meaning of Section 2 (3) of the Act, and that theAct is therefore not applicable to them.However, as the Employer'soperations are not performed on a farm or by a farmer, we find that itsemployees are not agricultural laborers under Section 2 (3) of theAct, or under the current rider to the Board's appropriation act 4The Employer contends further that, considered as a manufacturingenterprise, it does not meet the Board's jurisdictional standards inas-much as its direct interstate inflow, although exceeding $500,000 in1954 and in previous years, is expected to be less than $500,000 in 1955and thereafter.The record shows that, for the calendar year 1954, the Employer'sdirect out-of-State purchases exceeded $550,000.5Of this total, ap-proximately $85,000 was shipped to the Employer by the American1 The name of the Employerappears asamended at the hearing2 The name of the Petitionerappears as amendedat the hearing3 The hearing officers referred to the Board motions by the Employer to dismiss thepetition on groundsthat (a) the employees of the Employer are agricultural employeeswithin the meaningof Section2 (3) of theAct; (b) the Employerdoes not meet theBoard'sjurisdictionalstandards; and (c)the Petitioner's failureto attendthe resumedhearing in thiscase negates the existenceof any questionconcerningrepresentation ofthe employees of the Employer.Forreasonsstated hereinafter in paragraphsnumbered1 and 3infra,thesemotionsare hereby denied*Mississippi Chemical Corporation,110 NLRB 826;Associated Cooperatives,Inc., 112NLRB 1012s The Employer'sdirect out-of-State purchasestotaled approximately $515,000 forthe calendar year 1952,and approximately$650,000 forthe calendar year 1953114 NLRB No. 97. . AROOSTOOK FEDERATION OF FARMERS, INC.'539,Cyanamid Company from Ontario, Canada, and approximately$40,000 was shipped to the Employer from New Brunswick, Canada,by the Summers Fertilizer Company. The Employer testified that theAmerican Cyanamid Company, early in 1955, opened a new warehouseat Presque Isle, Maine, from which the Employer now receives-andin the future will receive-all shipments by that company. The Em-ployer also testified that its contract with the Summers Companycalled for delivery to the Employer at the Summers warehouse in.Searsport, Maine, of all materials purchased by the Employer, but thatbecause of hurricane damage to that warehouse in 1954, shipment wasmade instead from New Brunswick, directly to the Employer.TheEmployer contends that, because of these circumstances, the Boardshould not count the 1954 purchases from American Cyanamid andSummers as direct inflow, in determining whether it willeffectuate thepolicies of the Act to assert jurisdiction in this case.However, the Board, in applying its jurisdictional standards, hasheretofore uniformly relied on the experience of an employer duringthemost recent calendar or fiscal year, or the 12-month periodimmediately preceding the hearing before the Board, where such ex-periencewas available.To rely instead, as the Employer would haveus do, on employers' predictions as to their future operations wouldinvite speculation by them as to matters within their peculiar knowl-edge.We do not believe that such a policy would be administrativelyfeasibleor desirable where, as here, commerce data for a recent annualperiod is available.Accordingly, as the Employer's direct out-of-State purchases exceeded $500,000 during 1954, we find that the Em-ployer is engaged in commerce within the meaning of the Act, andthat it will effectuate the purposes of the Act to assert jurisdictionin the instant proceeding.62.The labor organizationinvolved claims to represent certain em-ployees of the Employer.3.The Employer contends that no question concerning,representa-tion exists in view of the Petitioner's failure to attend the resumedhearing inthis matter, and that the petition should, therefore be dis-missedwith prejudice.The original hearing in this case was heldon July 7, 1955, in Caribou, Maine, and was attended by repo.esenta-tives of both parties.Thereafter, on July 19, 1955, the hearing wasresumed in Boston, Massachusetts, at which the Petitioner, althoughduly served with notice, failed to appear.However, the PetitionerO Jonesboro Grain Drying Cooperative,110 NLRB 481.As the Employer is engagedin the manufactureof productswhich it sells to farmers for usein their farming,opera-tions,we find no merit in the Employer's contentionthat itshould be considered a retailoperation,and that therefore the standards established inHogue and Knott Snpeimarkets,110 NLRB 543,should be determinative of the juiisdictional issue. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid file a statement in opposition to the Employer's brief takingissue with various contentions therein, including the contention thatPetitioner's nonappearance at the resumed hearing indicates abandon -ment of its petition.Under these circumstances, we find that thePetitioner has not disclaimed interest in the representation of em-ployees of the Employer.Accordingly, we find that a question affect-ing commerce exists concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, we find thatthe following employees of the Employer at its plants located in Cari-bou, Fort Kent, and Sherman Station, Maine, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production and maintenance em-ployees, including shippers, laborers, and truckdrivers, but exclud-ing office clerical employees, salesmen, professional employees, man-agers,executives, guards, and supervisors' as defined in the Act.5.The record indicates that the operations of the Employer, in thepast, have been seasonal in nature, with the peakseasonoccurringduring the months of May and June. The Employer stated at thehearing, however, that it is in the process of mechanizing its opera-tions, and that when such mechanization is completed, it will eliminatein major part the fluctuations in its payroll.'As the Employer furtherstated that it will have completed this program of mechanization bythe time the 1956 peak season arrives, it thus appears that there willbe no substantial rise in employment, as heretofore, during the monthsofMay and June 1956, or thereafter, and that employment will,therefore, be stabilized at or near the present level.Under these cir-cumstances, we find that a representative group of employees is cur-rently employed by the Employer,9 and we shall direct an immediateelection.[Text of Direction of Election omitted from publication.]MEMBER MuRDOCK took no part in the consideration of the aboveDecision and Direction of Election.7The parties agree, and we find,that the individual employed at the Sherman Stationplant at the time of the hearing is a supervisor within the meaning of the Act.0 The Employer testified that once its mechanization program is completed,itwill em-ploy in the unit approximately 20 full-time employees during the peak season and approxi-mately 12 employees during the remainder of the year.0At the time of the hearing,there were 11 employees at the Caribou plant, 6 at Fortgent, and 1 at Sherman Station.These figures include watchmen,clerks, and super-visors.The Employer testified that it anticipates hiring approximately four additionalproduction and maintenance employees in the fall.